IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                         AT NASHVILLE               FILED
                        JULY 1998 SESSION
                                                      July 23, 1998

                                                   Cecil W. Crowson
                                                  Appellate Court Clerk
CARL LONDON,                 )
                             ) C.C.A. No. 01C01-9710-CR-00458
      Appellant,             )
                             ) Davidson County
V.                           )
                             ) Honorable J. Randall Wyatt, Jr., Judge
STATE OF TENNESSEE,          )
                             ) (Post-Conviction)
      Appellee.              )
                             )




FOR THE APPELLANT:              FOR THE APPELLEE:

Carl London, Pro Se             John Knox Walkup
TDOC # 122534                   Attorney General & Reporter
Lake County Regional
Correctional Facility           Elizabeth B. Marney
Route 1, Box 330                Assistant Attorney General
Tiptonville, TN 38079           425 Fifth Avenue North
                                Nashville, TN 37243-0493

                                Victor S. Johnson, III
                                District Attorney General

                                Lila Statom
                                Dan Hamm
                                Assistant District Attorneys General
                                Washington Square, Suite 500
                                222 Second Avenue North
                                Nashville, TN 37201-1649




OPINION FILED: ___________________


AFFIRMED--RULE 20

PAUL G. SUMMERS,
Judge




                             OPINION
       The appellant, Carl London, appeals the denial of post-conviction relief.

In January 1992, the appellant pled guilty to one count of aggravated rape and

received a twenty-three-year sentence in the Tennessee Department of

Correction. On January 17, 1997, the appellant filed a pro se petition for post-

conviction relief, and on February 5, 1997, the trial court dismissed the petition.

The court held that the petition was filed outside the statute of limitations, and

the appellant’s challenge to his sentence calculation was not a cognizable claim

for post-conviction relief.



       The appellant’s primary issue for review then is whether the trial court

properly denied his petition for post-conviction relief. We affirm.



       The appellant contends that the post-conviction court erred by dismissing

his petition for post-conviction relief. He argues that his guilty plea was

involuntarily entered, that his attorney provided ineffective assistance, and that

the state breached its plea agreement with him regarding his sentence.



       The state argues that the post-conviction court properly dismissed the

appellant’s petition. The state contends that because the appellant’s conviction

became final in January 1992, his filing of a post-conviction petition on January

17, 1997, which was almost five years after his conviction, was time barred.

Also, the state asserts that the appellant’s challenge to his sentence calculation

is not a cognizable claim for post-conviction relief.



       We agree with the court’s determination that the appellant’s petition was

time barred and did not state a cognizable claim for relief. Therefore, we affirm

the denial of the petition pursuant to Rule 20 of the Rules of the Court of

Criminal Appeals.




                                        _______________________

                                         -2-
                                PAUL G. SUMMERS, Judge



CONCUR:



_____________________________
DAVID G. HAYES, Judge




_____________________________
JERRY L. SMITH, Judge




                                -3-